Citation Nr: 0822533	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 





ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to April 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes that the RO issued a supplemental statement 
of the case dated in November 2007 that included the issue of 
entitlement to service connection for a left shoulder 
disorder; however, it appears that the issue has been 
resolved and is no longer on appeal.  In that regard, the 
Board notes that the veteran told the Veterans Law Judge at 
the February 2005 videoconference hearing that her claim had 
been improperly developed and adjudicated by the RO as a left 
shoulder claim and that she actually sought service 
connection for a right shoulder disorder.  In the March 2005 
Remand, the Board noted that the issues on appeal were 
entitlement to service connection for a right shoulder 
disability and entitlement to service connection for PTSD; no 
issue involving a left shoulder disorder was included.  Most 
recently, the veteran's representative wrote in the May 2008 
Written Brief Presentation that no additional information was 
being submitted on the left shoulder condition because the 
veteran had indicated at her Board hearing that she was not 
seeking service connection for a left shoulder disorder.  In 
light of the foregoing, the Board finds that the only issue 
on appeal is entitlement to service connection for PTSD, as 
reflected on the title page of this decision.   

The Board further notes that service connection was 
established for residuals of a right shoulder injury in 
November 2007.  No issue related to the grant of benefits has 
been procedurally prepared or certified for appellate review.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran previously presented 
testimony regarding the matter on appeal at a Board hearing 
held by videoconference in February 2005.  However, the Board 
advised the veteran in April 2008 correspondence that the 
Veterans' Law Judge that conducted the February 2005 hearing 
was no longer employed by the Board.  The Board offered the 
veteran the option of testifying at another Board hearing or 
having the Board consider her case based on the evidence of 
record.  In June 2008, the veteran requested to be afforded 
with a Travel Board hearing at the RO.  Therefore, this case 
must be remanded in order to satisfy the veteran's hearing 
request.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing in Indianapolis, Indiana before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




